Title: To George Washington from Colonel Charles Mynn Thruston, 14 March 1777
From: Thruston, Charles Mynn
To: Washington, George



Sir
Whippeny [N.J.] 14 March 1777

I feel very sensibly for the honour done me in your kind and polite letter of this day: your congratulation affects me; I am obliged and thank you. Give me leave to return it in behalf of yourself and the publick on the speedy recovery from your late indisposition.
Your offer of a Regiment does me great honour, and the genteel manner it is made leaves me without a pretence to refuse it; except such as may arise from a consciousness of my own inability, and the great difficulty there will be, cull’d as the state of Virginia now is, of getting it genteelly officered. Capt. Lewis I think will make an excellent Officer and am confident with the assistance of his friends in Frederick, about Alexandria, and Fredericksburgh will readily make up his company. I could wish too that Thornton Washington might be an Officer in the Regiment unless your Excellency has destined him to some other station. If Colo. McDonald will serve, no better Lieut. Colonel could be found—I cannot at present recollect above two or three such Captains as I should be willing to appoint; I shall therefore be glad of the advice of yr Excellency and my friend Colo. Johnston on this head; as I suppose it is high time the business were set a going. I shall add no more as I can neither write nor think, but that I am with utmost Regard and esteem your Excellencys obliged and most humble Servt

C. M. Thruston

